             Case 5:21-cr-00002-gwc Document 31 Filed 02/17/21 Page 1 of 2



                                                                                         -,~ ' ,-- t--.,.
                                                                                          - .L...=-: ~!
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF VERMONT                        2021 FEB 17 AM 9: 07
UNITED STATES OF AMERICA
                                                                                        .~, -~"
                                                  )
                                                  )                            y     l~
        V.                                        )       Case No. 5:21-cr-OOdbT-f!EPGiY CLEf't\
                                                  )
KYLE S. LAMOTHE,                                  )
           Defendant.                             )

                            MOTION TO UNSEAL DOCUMENTS

        The United States of America, by and through its counsel, Christina E. Nolan, United

States Attorney for the District of Vermont, hereby moves this Court to unseal the Applications

for a Search Warrant, Applications for Nondisclosure Orders, Motions to Seal, resulting Orders,

Warrant Returns, and associated docket entries in this case.

       The grand jury returned an indictment on January 14, 2021 charging the primary target of

the investigation, Kyle Lamothe, with various crimes. [Dkt. 22.] The defendant appeared for

an arraignment on those charges on February 3, 2021. [Dkt. 25.] On February 9, 2021, the

Court ordered the United States to identify which sealed documents may now be unsealed

following the arraignment. [Dkt. 30.]

       Because maintaining the documents under seal is no longer necessary to ensure the safety

of individuals and the integrity of the investigation, the United States moves to unseal the

documents and the docket entries at docket numbers 1, 3, 4, 5, 6, 7, 9, 10, 12, 13, 14, 16, 17, 18,

19, 20, and 21 in this case. The defendant, through counsel, is aware of and does not oppose the

requested relief.
            Case 5:21-cr-00002-gwc Document 31 Filed 02/17/21 Page 2 of 2




       WHEREFORE, the United States requests that the Court grant this motion to unseal the

identified documents and docket entries in this case.

       Dated at Burlington, in the District of Vermont, February 17, 2021.

                                                        Respectfully submitted,

                                                        UNITED STATES OF AMERICA
                                                        CHRISTINA E. NOLAN


                                           By:

                                                        Assistant U. . Attorney
                                                        P.O. Box 570
                                                        Burlington, VT 05402-0570
                                                        (802) 951-6725
                                                        matthew.lasher@usdoj.gov
